Case 8:20-cv-01473-TPB-AAS Document 28 Filed 03/16/21 Page 1 of 2 PageID 87




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                              Case No. 8:20-cv-01473-TPB-AAS

DELROY A. CHAMBERS, JR.,

       Plaintiff,

v.

MCPEAK REALTY GROUP, INC. and
THE HAMPTONS AT BRANDON CONDOMINIUM
ASSOCIATION, INC.,

      Defendants.
________________________________________________/

                    NOTICE OF SETTLEMENT AS TO
       THE HAMPTONS AT BRANDON CONDOMINIUM ASSOCIATION, INC.

       Plaintiff, Delroy A. Chambers, Jr., hereby gives notice to the Court that he and Defendant,

The Hamptons at Brandon Condominium Association, Inc., have settled this matter. Plaintiff and

Defendant, McPeak Realty Group, Inc., had previously settled and dismissed their claims. See

D.E. 27. Plaintiff will similarly file appropriate dismissal papers, with regards to Defendant, The

Hamptons at Brandon Condominium Association, Inc., in accordance with the terms of their

settlement agreement.

                                                     Respectfully submitted,

                                                     Joshua A. Glickman, Esq.
                                                     Florida Bar No. 43994
                                                     josh@sjlawcollective.com
                                                     Shawn A. Heller, Esq.
                                                     Florida Bar No. 46346
                                                     shawn@sjlawcollective.com
                                                     Social Justice Law Collective, PL
                                                     974 Howard Ave.
                                                     Dunedin, FL 34698
                                                     (202) 709-5744
                                                     (866) 893-0416 (Fax)
Case 8:20-cv-01473-TPB-AAS Document 28 Filed 03/16/21 Page 2 of 2 PageID 88




                                                      Attorneys for the Plaintiff

                                                      By: s/ Joshua A. Glickman        .
                                                            Joshua A. Glickman, Esq.




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

Court using the CM/ECF system, on this 16th day of March, 2021, which will send a notice of

electronic filing to all attorneys of record.

                                                      By: s/ Joshua A. Glickman        .
                                                            Joshua A. Glickman, Esq.




                                                -2-
